*

By the Court

Brown, C. J.,
delivering the opinion.
We think the judgment in this case in favor of William G. Cross the administrator, in the teeth of the judgment rendered against him in Terrell, was erroneous ; and there should be a new trial as to him, see 1 Kelly, 13. And as *670the Judge who tried this case was not satisfied with his own ruling in reference to the admissibility of the evidence relative to the receipt, and has granted a new trial generally; and as we think the ends of justice may require that the whole case be again submitted to the jury, we will not control the discretion of the Court below in setting aside the verdict and granting a new trial.
Judgment affirmed.

Note. — Prior to 1866 the decisions of the Supreme Court were delivered ore tenus from the bench; the opinions and head-notes were subsequently written out by the Judges delivering the decisions respectively, and were thus published by the Reporter. In that year the General Assembly enacted that, “no decision shall be delivered ore tenus; but the same shall be announced by a written synopsis of the points decided, which shall be delivered during the term at which the decision was made. And no decision shall be published in the reports until the said decision shall have been revised by each of the Judges presiding in the case.” Acts of 1866, pages 46-7, Irwin’s Revised Code, section 4210.
Under this act the written synopses were read from the bench and generally constituted the head-notes to the opinions which were prepared by the individual Judge as before. When the opinions had been recorded and delivered to the Reporter, he took it for granted that the law as to revision had been complied with, though the revision was seldom, if ever, made.
At June Term, 1870, the Chief Justice announced that in future so far as practicable the synopses and the opinions would be written and read from the bench, after they had been revised by the full Court, and those should be published by the Reporter as “ by the Court,” etc. Those opinions not begun in those words were written after the Court adjourned, as heretofore was practiced.